DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 21, 29 are rejected on the ground of nonstatutory double patenting over claims 1, 16 of U. S. Patent No. 10572567 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Claim 21. Instant Application (16/794082)  A method comprising: serving a first webpage having a first address for display by a device, the first webpage including a link to a second 

based on user-selection of the link to the second webpage, serving audio or video of the second webpage for playback via the device after the device navigates from the first webpage to the second webpage; 


based on user-selection of the first webpage while serving the audio or video of the second webpage, serving the audio or video of the second webpage with the first webpage so that the audio or video of the second webpage is played by the device after the device navigates from the second webpage back to the first webpage; 


 the first webpage to the third webpage; and  Page 2 of 9Preliminary Amendment Application No. 16/794,082 

Docket No. 327347-US-CNT[2]based on user-selection of the first webpage while serving the audio or video of the third webpage, serving the audio or video of the third webpage with the first webpage so that the audio or video of the third webpage is played by the device after the device navigates from the third webpage back to the first webpage.


Claim 29. Instant Application (16/794082) A computing device comprising: a processor; and a computer-readable storage device holding instructions executable by the processor 




based on user-selection of the first webpage while serving the audio or video of the third webpage, serve the audio or video of the third webpage with the first webpage so that the audio or video of the third webpage is played by the remote device after the remote device navigates from the third webpage back to the first webpage.

Claim 1. (US Patent No. 10572567)  
A method comprising: serving a first webpage having a first Uniform Resource Locater (URL) for display by a web browser of a device, the first webpage 

based on user-selection of the link to the second webpage, serving video of the second webpage for playback via the web browser after the web browser navigates from the first webpage to the second webpage; 

based on user-selection of the first webpage while serving video of the second webpage, serving video of the second webpage as an integrated component of the first webpage so that the video of the second webpage is persistently displayed by the web browser after the web browser navigates from the second webpage back to the first webpage; 



based on user-selection of the first webpage while serving video of the third webpage, serving video of the third webpage as an integrated component of the first webpage so that the video of the third webpage is persistently displayed by the web browser after the web browser navigates from the third webpage back to the first webpage. 

Claim 16. (US Patent No. 10572567) A computing device, comprising: a processor; and computer-readable storage media holding instructions executable by the processor to: serve a  component of the first webpage so that the video content of the second webpage is persistently displayed by the web browser after the web browser navigates from the second webpage back to the first webpage; 

based on selection of the first webpage by the user of the remote device while serving video content of the third webpage, serve video content of the third webpage as an integrated component of the first webpage so that the video content of the third webpage is persistently displayed by the web browser after the web browser navigates from the third webpage back to the first webpage. 



	Thus, the claims being examined are merely broader than the claim patented before, and therefore the claims are not patentably distinct (See In re Goodman).
22-28 and 30-36 are rejected as depending on the rejected independent claims as above.

Allowable Subject Matter
Claims 37-40 are allowed.

Conclusion
The prior art made of record (see PTO-892) and not relied upon is considered pertinent to applicant's disclosure:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANIL K BHARGAVA whose telephone number is (571)270-3278.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANIL K BHARGAVA/Primary Examiner, Art Unit 2142